DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Terminal Disclaimer
The Terminal Disclaimer of 5/27/22 has been DISAPPROVED for the reasons below:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please make corrections as suggested above and also resubmit the TD. (No new fee required).
Drawings
The amendment to the drawings of 5/27/22 contains a new figure [figure 1] which was not previously submitted.  New figure 1 does not contain new matter since it does not show any elements which are not shown in previously submitted figures 2 and 3.

Claim Rejections - 35 USC § 112
	The rejections of claims 1-9 under 35 U.S.C. 112, second paragraph in the correspondence of 2/28/22 has been withdrawn in view of the amendments to the claims in the correspondence of 5/27/22. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of copending Application No. 17/148,157 in view of KR 1017177763B1. 
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 1, U.S. Patent No. 17/148,157, claim 1, recites a
multifunctional lamp, comprising a base, a luminous body detachably connected with
the base, and a supporting device and a protective cover respectively matched and
connected with the base; the base is provided with a socket and a plug; a latch member
is arranged between the base and the protective cover; through the latch member, the
base and the protective cover can be quickly disassembled and assembled; the base
includes a lampshade and a bottom shell matched and connected with the lampshade;
the lampshade is accommodated in the bottom shell; a lamp holder is arranged inside
the bottom shell; the lamp holder is matched and connected with the lampshade; the
luminous body is installed on the lamp holder [lines 1-16].
U.S. Patent No. 17/409,568, claim 1, does not recite the supporting device is
arranged on the bottom of the bottom shell; the supporting device is a bracket; the
bracket is an inverted U-shaped bracket. KR 1017177763 B1 discloses a light fixture
body [100] supported by an inverted U-shaped bracket [400; figure 1]. It would have
been obvious to one of ordinary skill in the art at the time the invention was made to
mount the lighting device of U.S. Patent No. 17/409,568, claim 1, to an inverted U-
shaped bracket, as taught by KR 1017177763 B1 to provide support and allow a user to
position the device.
With respect to instant claim 2, U.S. Patent No. 17/409,568, claim 2, recites the
latch member is a cylindrical latch.
With respect to instant claim 3, U.S. Patent No. 17/409,568, claim 3, recites an
upper cover plate is provided on the top of the lampshade; a lower cover plate is
provided on the top of the bottom shell corresponding to the upper cover plate; a first
clamping block and a second clamping block are arranged in circumferential opposite
directions on the upper cover plate; the first clamping block is provided with a first
clamping slot; the second clamping block is provided with a second clamping slot; the
opening direction of the first clamping slot faces away from the center of the upper
cover; the opening direction of the second clamping slot faces the center of the upper
cover plate; the protective cover includes a number of support rods arranged
circumferentially, and a number of rings that are matched and connected with the
support rods; the bottom rings are matched and clamped with the first clamping slot
and the second clamping slot; a first counterbore is provided on the side of the opening
of the first clamping slot; the lower cover plate corresponding to the first counterbore is
provided with a second counterbore; the cylindrical latch passes through the first
counterbore and the second counterbore, blocking the bottom rings.
With respect to instant claim 4, U.S. Patent No. 17/409,568, claim 4, recites one
end of the cylindrical latch is provided with a stop ring; the top of the stop ring is limited
to the bottom of the first counterbore; one end of the spring is limited to the bottom of
the stop ring, and the other end is limited to the top of the second counterbore; the
bottom of the cylindrical latch is provided with an operating ring.
With respect to instant claim 5, U.S. Patent No. 17/409,568, claim 5, recites a
plurality of limiting grooves matched with the bottom of the supporting rod are provided
in the circumferential direction of the upper cover plate.
With respect to instant claim 6, U.S. Patent No. 17/409,568, claim 6, recites a
first stop block and a second stop block matching to the bottom rings are provided on
the upper cover plate in the circumferential direction; the first stop block is provided with
a first stop groove; the second stop block is provided with a second stop groove.
With respect to instant claim 7, U.S. Patent No. 17/409,568, claim 7, recites the
socket and the plug are respectively arranged on both sides of the bottom shell; a dust
cover is arranged on the outside of the socket.
With respect to instant claim 8, U.S. Patent No. 17/409,568, claim 8, recites a
buckle is provided on the outer side of the dust cover.
With respect to instant claim 9, U.S. Patent No. 17/409,568, claim 9, recites a
hoisting device is arranged on the bottom of the bottom shell; the hoisting device is a
carabiner [lines 1-4].

Claims 1-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of copending Application No. 17/409,597 in view of KR 1017177763B1. 
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 1, copending Application No. 17/409,597, claim 2, recites a multifunctional lamp, comprising a base, a luminous body detachably connected with the base, and a supporting device and a protective cover respectively matched and connected with the base; the base is provided with a socket and a plug [claim 1, lines 1-3]; a latch member is arranged between the base and the protective cover [claim 1 recites “a quick disassembly and assembly structure is arranged between the base and the protective cover” and claim 2 recites “the quick disassembly and assembly structure includes a latch member]; the base and the protective cover can be quickly disassembled and assembled [this is inherent in view of the quick disassembly and assembly structure/latch member]; the base includes a lampshade and a bottom shell matched and connected with the lampshade [claim 1, line 6]; the lampshade is accommodated in the bottom shell; a lamp holder is arranged inside the bottom shell; the lamp holder is matched and connected with the lampshade; the luminous body is installed on the lamp holder [lines 7-9].
Copending Application No. 17/409,597, claim 2, does not recite the supporting device is arranged on the bottom of the bottom shell; the supporting device is a bracket; the bracket is an inverted U-shaped bracket. KR 1017177763 B1 discloses a light fixture body [100] supported by an inverted U-shaped bracket [400; figure 1]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the lighting device of copending Application No. 17/409,597, claim 2, to an inverted U-shaped bracket, as taught by KR 1017177763 B1 to provide support and allow a user to position the device. 
With respect to instant claim 2, copending Application No. 17/409,597, claim 3, recites the latch member is a cylindrical latch. 
With respect to instant claim 3, copending Application No. 17/409,597, claim 4, recites an upper cover plate is provided on the top of the lampshade; a lower cover plate is provided on the top of the bottom shell corresponding to the upper cover plate; a first clamping block and a second clamping block are arranged in circumferential opposite directions on the upper cover plate; the first clamping block is provided with a first clamping slot; the second clamping block is provided with a second clamping slot; the opening direction of the first clamping slot faces away from the center of the upper cover; the opening direction of the second clamping slot faces the center of the upper cover plate; the protective cover includes a number of support rods arranged circumferentially, and a number of rings that are matched and connected with the support rods; the bottom rings are matched and clamped with the first clamping slot and the second clamping slot; a first counterbore is provided on the side of the opening of the first clamping slot; the lower cover plate corresponding to the first counterbore is provided with a second counterbore; the cylindrical latch passes through the first counterbore and the second counterbore, blocking the bottom rings.
With respect to instant claim 4, copending Application No. 17/409,597, claim 5, recites one end of the cylindrical latch is provided with a stop ring; the top of the stop ring is limited to the bottom of the first counterbore; one end of the spring is limited to the bottom of the stop ring, and the other end is limited to the top of the second counterbore; the bottom of the cylindrical latch is provided with an operating ring. 
With respect to instant claim 5, copending Application No. 17/409,597, claim 6, recites a plurality of limiting grooves matched with the bottom of the supporting rod are provided in the circumferential direction of the upper cover plate. 
With respect to instant claim 6, copending Application No. 17/409,597, claim 7, recites a first stop block and a second stop block matching to the bottom rings are provided on the upper cover plate in the circumferential direction; the first stop block is provided with a first stop groove; the second stop block is provided with a second stop groove.
With respect to instant claim 7, copending Application No. 17/409,597, claim 8, recites the socket and the plug are respectively arranged on both sides of the bottom shell; a dust cover is arranged on the outside of the socket.
With respect to instant claim 8, copending Application No. 17/409,597, claim 9, recites a buckle is provided on the outer side of the dust cover.
With respect to instant claim 9, copending Application No. 17/409,597, claim 10, recites a hoisting device is arranged on the bottom of the bottom shell; the hoisting device is a carabiner [lines 1-3].
Allowable Subject Matter
Claims 1-9 would be allowable if the double patenting rejections set forth in this Office action were overcome.

Response to Amendment
Although there were typographical errors in the double patenting rejection over U.S. Patent No. 17/148,157, the applicant must have identified the proper serial number in order to submit the terminal disclaimer.  Therefore, a Final Rejection is appropriate. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875